DETAILED ACTION
A complete action on the merits of pending claims 1-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "wherein the juncture is configured to be spaced further from the first tissue grasping feature compared to the proximal taper and the distal taper while the second jaw is in the partially closed position".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 are rejected based on being dependent on claim 16.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walberg et al. US 20110184404.
Regarding claims 1, 16, and 20, Walberg teaches (a) a body (Fig. 1 handle 10); (b) a shaft assembly extending distally from the body (Fig. 1 shaft 20); and (c) an end effector configured to grasp tissue and transmit RF energy to the grasped tissue (Fig. 1 jaws 30), wherein the end effector comprises: (i) a first jaw member comprising a first tissue grasping feature (Fig. 14A insulative strips 92), and (ii) a second jaw member, wherein the second jaw member is pivotably coupled to the first jaw member between an open position, a partially closed position, and a closed position (Figs. 5A-5C), wherein the second jaw member comprises: (A) a proximal taper comprising a proximal electrode surface terminating at a proximal end (Fig. 5A and electrode 142 on the proximal end par. [0124] the troughs 84 separate the electrodes on both jaws), (B) a double taper including a distal taper comprising a distal electrode surface terminating at a distal end (Fig. 5A the first trough 84 tapering down from proximal 142 surface and tapering up to the second 142 surface), and (C) a juncture interposed between the proximal electrode surface and the distal electrode surface (Fig. 5A proximal trough 84), wherein the juncture is configured to be spaced further from the first tissue grasping feature compared to the proximal end and the distal end while the second jaw is in the partially closed position (Figs. 5A since the juncture is in the trough it is lower than the electrode surfaces), wherein the proximal electrode surface and the distal electrode surface are configured to deform to define a gap with the first tissue grasping feature between the proximal end and the distal end while in the closed position (Fig. 7B and 7E).
Regarding claims 2, 17, and 18, Walberg teaches wherein the first tissue grasping feature comprises an electrode surface (Fig. 14A electrode surface 82) and a distal pair of teeth electrically insulated from the electrode surface (Fig. 14A insulative strip 92).
Regarding claim 3, Walberg teaches wherein the distal electrode surface is configured to contact the distal pair of teeth in the partially closed position and the fully closed position (par. [0154]).
Regarding claim 4, Walberg teaches wherein the distal pair of teeth extend away from the electrode surface in order to define the gap distance (par. [0154]).
Regarding claim 5, Walberg teaches wherein the juncture comprises a first thickness, wherein the distal end comprises a second thickness, wherein the first thickness is smaller than the second thickness (Fig. 5A the first trough 84 is a dip in the electrode so it is thinner than the distal electrode surface).
Regarding claim 6, Walberg teaches wherein the proximal end comprises a third thickness, wherein the first thickness is smaller than the third thickness (Fig. 5A the first trough 84 is a dip in the electrode so it is thinner than the distal electrode surface).
Regarding claim 7, Walberg teaches wherein the first tissue grasping feature comprises an electrode surface (Fig. 14A electrode 82), a distal pair of teeth electrically insulated from the electrode surface, and a second pair of teeth (Fig. 14A insulative strips in three pairs).
Regarding claim 8, Walberg teaches wherein the second pair of teeth are proximal relative to the distal pair of teeth (Fig. 14A).
Regarding claim 9 and 19, Walberg teaches wherein the second pair of teeth are configured to contact the distal electrode surface in the closed position (par. [0154]).
Regarding claim 10, Walberg teaches wherein the second pair of teeth are configured to be spaced away from the distal electrode surface in the partially closed position (Fig. 7B gap 111 shows that there is a gap between the proximal teeth and the electrode).
Regarding claim 11, Walberg teaches wherein either the proximal electrode surface or the distal electrode surface defines a recess, wherein the recess is dimensioned to house the second pair of teeth in the closed position (Fig. 5A troughs 84).
Regarding claim 12, Walberg teaches wherein the body comprises a handle assembly (Fig. 1 handle 10).
Regarding claim 13, Walberg teaches wherein the handle assembly further comprises a jaw closure trigger, wherein the jaw closure trigger is configured to pivot the second jaw between the open position, the partially closed position, and the fully closed position (Fig. 1B and 1C grip 15).
Regarding claim 14, Walberg teaches wherein the handle assembly comprises an activation button configured to transmit RF energy to the proximal electrode surface and the distal electrode surface (Fig. 1B button 24).
Regarding claim 15, Walberg teaches wherein the proximal electrode surface and the distal electrode surface are configured to deform to define a non-uniform gap with the first tissue grasping feature between the proximal end and the distal end while in the closed position (Fig. leaf spring 74 changes the electrode surface and troughs 84 with insulative strips 92 make it non-uniform).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794